ON APPLICATION FOR REHEARING
PER CURIAM.
It has been brought to our attention by an application for rehearing that the defendant Cantrelle did not appeal from the judgment of the lower court, but merely answered the appeal of his codefendant Hardware Mutual Casualty Company praying that the judgment appealed from be affirmed.
We concede our error in reducing the quantum since there was no appeal therefrom by the defendant Cantrelle, who alone is left the party cast, since we have found his codefendant not liable.
Therefore, insofar as our judgment reduces the award in favor of Mrs. Mildred Migaud, widow of Reginald De Shazo, individually and as tutrix for Jacqueline De Shazo, from $3,600.00 to $2,000.00 for injuries, the same be now corrected and amended so as to affirm the judgment of the trial court as to quantum of damages.
Decree amended; rehearing denied.